         Case 1:18-cv-01339-CRC Document 109 Filed 04/21/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                       )
    JAMES PRICE,                                       )
                                                       )
                 Plaintiff,                            )
                                                       )
         v.                                            )
                                                               Civil Action No. 18-1339 (CRC)
                                                       )
    UNITED STATES DEPARTMENT                           )
    OF JUSTICE, et al.,                                )
                                                       )
                 Defendants.                           )
                                                       )

        DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR
RECONSIDERATION OF THE COURT’S MINUTE ORDER DATED MARCH 17, 2021

        Defendants, the U.S. Department of Justice (“the Department”) and the National Archives

and Records Administration (“NARA”), respectfully submit the following response to Plaintiff’s

motion for reconsideration with respect to the Court’s Minute Order dated March 17, 2021,

wherein the Court lifted the stay in this case and directed the parties to continue briefing Plaintiff’s

claims with respect to his Freedom of Information Act (“FOIA”) Requests. The Court directed

Plaintiff to file his combined Cross-Motion for Summary Judgement and Opposition to

Defendants’ Motion for Partial Summary Judgment by April 7, 2021. 1 Instead Plaintiff filed the

instant Motion for Reconsideration.




1
        Defendants note that there are currently two Motions for Summary Judgment pending
before the Court. On October 21, 2020, pursuant to the Court’s Order dated July 14, 2020, the
Department filed a Renewed Motion for Summary Judgment addressing Plaintiff’s remaining
FOIA claims. See ECF No. 98. On December 21, 2020, Defendants filed a Motion for Partial
Summary Judgment addressing the remaining two claims Plaintiff brought under the
Administrative Procedure Act (“APA”) and the Federal Records Act. See ECF No. 103.
                                                   1
         Case 1:18-cv-01339-CRC Document 109 Filed 04/21/21 Page 2 of 3




       Defendants take no position as to Plaintiff’s request to stay the instant matter. Defendants

also indicate that they have no objection to a further extension of the deadlines to provide Plaintiff

with additional time to file his combined Cross-Motion for Summary Judgment and Opposition.

       With respect to Plaintiff’s assertions, concerning the sworn declarations submitted by two

Bureau of Prisons’ officials which were filed along the Status Report dated March 12, 2021, the

undersigned counsel indicates that, to the best of her knowledge, these declarations are true and

Plaintiff’s submission does not cast reasonable doubt on them. In any event, the issues Plaintiff

raises are purely collateral to the merits of the instant FOIA case, and the Court need not delve

deeply into these matters. However, if the Court does wish to be provided with further details

about any of the issues raised by Plaintiff, Defendants respectfully request that the Court issue an

order affording a reasonable period of time to gather such evidence and submit it to the Court, as

the undersigned counsel notes that the first she knew of Plaintiff’s motion was when it appeared

on the docket on April 19, 2021.

Dated: April 21, 2021                          Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               D.C. Bar #415793
                                               Acting United States Attorney

                                               BRIAN P. HUDAK
                                               Acting Chief, Civil Division

                                               By: /s/ Kathleene Molen
                                               KATHLEENE MOLEN
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, District of Columbia 20530
                                               Telephone: (202) 803-1572
                                               Kathleene.Molen@usdoj.gov

                                               Counsel for Defendants




                                                  2
         Case 1:18-cv-01339-CRC Document 109 Filed 04/21/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 21, 2021, the foregoing was caused to be served on

Plaintiff via postage prepaid first-class mail to:

James Price, Reg. # 98922-004
FCI Miami
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177


                                               /s/Kathleene Molen
                                               KATHLEENE MOLEN
                                               Assistant United States Attorney




                                                     3
